Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-10, drawn to a method of determining the status of at least one element, the method comprising the steps of generating reference signal, wherein the reference signal mechanically vibrates the tympanic membrane of a user, resulting in the generation of a feedback signal, measuring at least one characteristic of the feedback signal, and comparing the measured characteristic of the feedback signal to a stored value and establishing the status of the at least one element based at least in part on a difference between the measured characteristic and the stored characteristic, classified in H04R 25/606.
II. 	Claims 11-17, drawn to a method of adjusting the status of at least one element of a hearing aid system, the method comprising the steps of generating a reference signal, wherein the reference signal results in the generation of a feedback signal, measuring at least one characteristic of the feedback signal, and 10685702 _.doex-18-WSGR Docket No. 33999-744.301adjusting at least one parameter of the hearing aid system such that, when a subsequent reference signal is transmitted, the adjustment modifies the measured feedback signal, classified in H04R25/50.
III. 	Claim 18, drawn to a method of adjusting at least one element or characteristic of a hearing aid system, the method comprising the steps of generating a reference signal, wherein the reference signal causes the generation of a feedback signal, which feedback signal is recorded, repeating the step of generating the reference signal and recording a resulting feedback , classified in H04R25/30.
IV. 	Claims 19-21, drawn to a method of adjusting the alignment of components in a light driven hearing aid comprising an ear tip and a photodetector, the method comprising the steps of transmitting a first optical reference signal to the photodetector and measuring any generated feedback, 10685702 _.doex-19-WSGR Docket No. 33999-744.301reducing a magnitude of the optical reference signal until a feedback signal is no longer measurable, and adjusting one or more components of the light driven hearing aid until a feedback signal is measurable in response to a generated reference signal, classified in H04R23/008.
V. 	Claims 22-27, drawn to a method of detecting the displacement of a contact hearing device, the method comprising the steps of establishing a baseline feedback signal with the contact hearing device positioned correctly, transmitting a reference signal one or more times after establishing the baseline feedback signal and measuring the resulting feedback signal, comparing the resulting feedback signal to the baseline feedback signal and providing the user with an error indication when one or more characteristics of the measured feedback signal differs from the baseline feedback signal, classified in H04R25/40.

The inventions are independent or distinct, each from the other because:
Inventions Groups I, II, III, IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination in Group I has separate utility such as a method of determining the status of at least one element of a hearing aid system, the method  has separate utility such as a method of detecting the displacement of a contact hearing device, the method comprising the steps of establishing a baseline feedback signal with the contact hearing device positioned correctly, and comparing the resulting feedback signal to the baseline feedback .   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
 (b) the inventions have acquired  a separate status in the art due to their recognized divergent subject matter; and
(c) the search required for one Group is not required for the other Groups.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502.  The examiner can normally be reached on 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUYEN D LE/Primary Examiner, Art Unit 2653  
                                                                                                                                                                                                     



HL
April 11, 2021